178 Pa. Superior Ct. 181 (1955)
Commonwealth
v.
Wright, Appellant.
Superior Court of Pennsylvania.
Argued April 1, 1955.
May 11, 1955.
Before RHODES, P.J., ROSS, GUNTHER, WRIGHT, WOODSIDE and ERVIN, JJ. (HIRT, J., absent).
*182 Paul C. VanDyke, with him Cochrane & VanDyke, for appellant.
Ernest L. Green, Assistant District Attorney, with him Joseph E. Pappano, First Assistant District Attorney, and Raymond R. Start, District Attorney, for appellee.
PER CURIAM, May 11, 1955:
The six judges who heard the argument of this case being equally divided in opinion, the order of the court below granting a new trial is affirmed.